 118DECISIONS OF NATIONALLABOR RELATIONS BOARDKilgore Corporation and International Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,Petitioner.Case 26-RC-4182April 24, 1973DECISION ON REVIEWOn June 16, 1972,' the Regional Director for Re-gion 26 issued his Supplemental Decision, Order andDirections in the above-entitled proceeding, whichwas subsequently amended on June 19, wherein hesustained Petitioner's Objection 1, set aside the elec-tion conducted on May 11, and directed a secondelection.Thereafter, in accordance withSection102.67 ofthe National Labor Relations Board Rules and Reg-ulations,Series 8,as amended, the Employer filed atimely request for review of the Regional Director'sSupplemental Decision, as amended, on the ground,inter alia,that he erredin sustainingObjection 1.By telegraphic order dated August 8, as correctedon August 10, the National LaborRelations Boardgranted the request for review.2The Board has considered the entire record in thiscase with respect to the issue under review and makesthe following findings:The tally of ballots issued following the electionshows there were approximately 272 eligible voters,132 ballots were cast for the Petitioner, 132 ballotswere cast against the Petitioner, 4 ballots were chal-lenged, and I ballot was void. In his SupplementalDecision, as amended, the Regional Director sus-tained two challenges and overruled two challenges.One overruled challenge, apparently made during theballot counting, involved only an issue as to whetherthe ballot marking evidenced a clear intent to vote"No." Having determined the ballot was valid, theRegionalDirector concluded the other overruledchallenge was not determinative and that the Petition-er had not received a majority. The Regional Directorthereafter sustained Petitioner's Objection 1, orderedthe election set aside, and directed a second election.Objection 1 alleged that the Employer refused topost the Notice of Election until May 10.3 The Em-ployer contends that such posting was sufficient be-cause approximately 75 percent of its employees haveparticipated in past Board elections at this plant andnearly 100 percent of the eligible voters participatediAll dates hereinafterare 1972.2At thesame time,the Board deferred review on three other objectionspending a hearing on remand.Prior to the hearing on remand,the Petitioner,with the Regional Director's approval,withdrew the three objections Ac-cordingly,Petitioner'sObjection I is the sole issue now before us7The election commencedat 2 p.m on May 11in this election .4 Moreover, the Employer argues thePetitioner waived its right to object over the noticeposting because it declined to delay the election tocure any posting defect. In our view, the RegionalDirector was correct in sustaining the objection.On April 27, 1972, the Regional Director mailed 10official election notices to the Employer together withinstructions that they be postedimmediately"at con-spicuous and usual posting places easily accessible tothe eligible employees." Almost 70 percent of the unitemployees are located in 3 of approximately 60 build-ings on the Employer's premises while the remainingemployees are scattered throughout the other build-ings.None of the official election notices were posted inthe areas housing the employees' work stations. In-stead, on May 8 or 9, one of the notices was postedin the Employer's personnel office, which is not rou-tinely visited by employees, and, for this reason, itcannot be considered a "conspicuous place" for post-ing the election notices. On May 10, at approximately6:30 a.m., another election notice was posted in theemployee cafeteria which, it is contended, is utilizedby all employees for their morning and afternoonworkbreaks as well as their lunchbreak. Even assum-ing all employees do utilize the cafeteria on the afore-mentioned occasions, the delay in posting the noticethere afforded the eligible employees with only fivelimited opportunities (three workbreaks and twolunchbreaks) to observe the notice prior to the open-ing of the polls.Becauseof the exigencies of each case, the Boardhas never established a specified time prior to an elec-tion for the posting of the election notice. Insteadthose details have been left to the discretion of theRegional Director, who is in a position to assess therequirements of each individual situation. In view ofthe widely scattered location of employees at thisplant, we believe the Regional Director here exercisedconsiderable prudence in forwarding the notices atthe time he did and in requesting that they be postedimmediately.Apart from information on the election notice as tothe date, time and place of polling, eligibility require-ments, and the type of ballot to be used, the officialelection notices now in use contain important infor-mation with respect to the rights of employees underthe Act. The purpose of this latter information is toalert employees to their rights and to warn unions andmanagement alike against conduct impeding a free4 Althougha substantialnumber of employeescast valid ballots and as-suming,as the Employerstates, that threeindividualson the eligibility listleft theiremployment before theelection, the numberof employees whoapparently did not vote, together with the void ballot,were sufficient innumber toaffect theelection results203 NLRB No. 28 KILGORE CORPORATIONand fair election.' All these matters should have beenbrought to the employees' attention sufficiently in ad-vance of the election that, by the day of the election,they could have asked any questions that botheredthem-e.g., about the unit description and their possi-ble eligibility or ineligibility thereunder-and coulddiscuss the election issues with their fellow employeesand friends so they might come to a reasoned decisionby the date of the election.The mere fact that a large percentage of votersvoted is not, in our opinion, dispositive; that mightoccur, in any given case, by happenstance without anynotice having been posted at all. If the Board is tohave a notice-posting requirement, it should be ob-served with some degree of seriousness. The Employerhere offered no excuse for its last-minute posting. Forus to ignore this Employer's action (or, more accu-rately, inaction) would encourage other employers todo the same.Our dissenting colleagues state confidently thatprospective voters had "five opportunities" to see theNotice of Election .6 As previously indicated, the Em-ployer posted only one notice in a suitable place, theday before the election. We do not know, nor do ourcolleagues,whetherRespondent's 272 employeeslooked at this notice once, twice, or thrice. Howevermany times they looked at it, they could not have seenitprior to the time it was posted, i.e., the day beforethe election.The standard enunciated by our colleagues, whichdisregards completely the promptness with which thenotice was posted, would seem to be satisfied if anemployer were to fail to post the notices at all until thehour before the election, and then post a number ofthem-e.g., the 10 here mailed to the Employer-onitswalls in the corridor leading to the polling place.We presume our colleagues would find the Employerin that situation had satisfied its posting obligation, ifa sufficient number of employees voted, since the em-ployees would have seen the notice 10 times-albeitin quick succession as they went to vote. In our view,the posting of one notice in the cafeteria the day be-fore the election, in the circumstances here presented,failed to give employees sufficient advance notice ofthe election and constituted a substantial disregard ofthe Regional Director's posting instructions. We finditthereby destroyed the laboratory conditions for5Overland Hauling,Inc,168NLRB 870By no stretch of the imagination will campaign literature of the parties takethe place of an official Board notice In fact,the Employer's failure to postthe notice in good time tends to deprive the employees of an available,official statement of their rights against which to check the conduct of theparties,and to some extent the character of the campaign literature6The dissent asserts that we recognized the existence of five opportunities.This is clearlyan overstatementWe saw "onlyfive limited opportunities"assuming that all employees used the cafeteria three times a day119holding a fair election.' Accordingly, we affirm theRegional Director's disposition of Objection 1 andhereby remand the case to him for the purpose ofconducting a rerun election in accordance with hisSupplemental Decision, as amended.MEMBERSKENNEDY AND PENELLO, dissenting:We are unable to agree with our colleagues that theEmployer's delay in posting the election notice in thiscase destroyed the laboratory conditions for holdinga fair election. There is no question but that, as themajority opinion states, the matter of the adequacy ofthe time and method of posting is left to the discretionof the Regional Director conducting the election. Butin the present situation the Regional Director did notbase his conclusion on the exercise of that discretion,relying instead on the Board's decision inOverlandHauling, supra,which is totally inapposite.' Further,neither the Regional Director nor our colleagues stateany basis for concluding or even inferring that theposting was insufficient to allow employees to readand understand the notice and that therefore theEmployer's conduct might reasonably have had animpact on the election. For, on the facts before us, thisis not a situation in which the very act (or failure toact) standing alone might be said to have cast a cloudon the conduct of the election.'As set forth in the principal opinion, the Employerwas requested 10 to post the notices of election "atconspicuous and usual posting places easily accessibleto the eligible employees." No fixed posting standardsor requirements have ever been promulgated as towhat would satisfy the need to publicize to the em-ployees the time and place of the election, to alertthem to their rights, and to warn unions andmanage-ment against conduct which would impede a free andfair election. A reading of the majority opinion in thiscase reveals, however, that our colleagues now re-quire, at the very least, that the posting be (1) in the"areas housing the employees' work stations," (2) for'The Employer's contention that the Petitioner waived its tight to objectto the posting procedurebecause itrefused to postpone the election is withoutmerit SeeThe GreatAtlantic & Pacific Tea Company,101 NLRB 118;HumbleOil & Refining Co,160 NLRB 1088.8 In that case the employer concealed the portion of the election noticeentitled "Rights of Employees"Here,the Employer postedthe notice in thecafeteria,where it remained for almost 2full days beforethe election9 E g.,AustillWaxed Paper Company,169 NLRB 1109 (ballot box leftunsealed and unattendedfor from 2to 5 minutes held to cast a doubt or cloudover the integrity of the ballot box itself),Mi/chem, Inc,170 NLRB 362(extended conversations between representativesof any partyto the electionand voters waiting to cast ballots held interference without regard to contentof the remarks10We agree with our colleagues that the matter of the posting of noticesmust be viewed with great seriousness However,we are constrained to notethatthe Board has not established a requirement that theEmployerpost theelection notice,and under some circumstances some other form of publica-tion maybe adequate.See for example,Kingsport Press,Inc,146 NLRB 111,In4,ReflectorHardware Corp,121NLRB 1544,Lloyd A Fry RoofingCompany,121NLRB 1433, 1435, andThe Falmouth Company,115 NLRB1533 120DECISIONSOF NATIONALLABOR RELATIONS BOARDa period which allows more than five opportunities toobserve the notice before the election, and (3) allowtime to ask questions and discuss the electionissues.We deem these criteria to be too uncertain andambiguous to be workable. If an employer's notices toemployees are not customarily posted in those areas-and there is no basis in this record for concluding thatin this plant such areas contain bulletin boards orplaces where posting usually is made. And the fiveopportunities which the majority states existed to seethe notice seem to us to be adequate," since onechance would do if the employees can look at thenotice in a manner which permits them to examine itand understand what they are reading. There is noevidence which suggests that the employees could notdo so here. The majority describes the five opportuni-ties here as "limited" but gives no reason warrantingthis conclusion or supporting such an inference. Rath-er, it would seem to us, absent evidence to the con-trary, that workbreaks and lunch periods wouldpermit more leisurely reading than such customaryplaces for posting as near a timeclock where employ-ees are more likely to be merely passing by. Fur-thermore, to accept the view of the majority opinion,itmust be assumed that prior to the posting the em-ployees were totally unaware of the Union's organiz-ing campaign and of the approaching election, but wewould require evidence that this was so.'2iiNeither our colleagues nor we know in this or any case involving theposting of a Board electionnotice how manyemployees actually avail them-selves of theopportunityto read the notice.However, the important thingis that theybe given an ampleopportunity to doso, and there is no basis forconcluding in the instant case that the employees did not have such opportu-nitiesprior to thiselection.Contrary tothe reference in the majority opinionto a "standard enunciated" by us,the only standard we apply is the one thatthe Boardhas traditionallyfollowed, the consideration of each case on itsparticular facts.i2On the contrary,the fact that employees were well aware of the pendingelection andthe campaignissues is demonstratedby the13 pieces of litera-ture attached to the Regional Director's Supplemental Decision which weredistributed or mailed bythe Employeralone in the last 3 to 4 weeks beforethe election.We assume,in the absence of evidence indicating otherwise, thatthe Petitionerwas equallydiligentIn sum, each case must be considered on its ownfacts.Here, the notice was posted in the place whereemployees go in their leisure time and could see it atleast five times before the election. There is no evi-dence suggesting that the employees could not under-stand the notice or that other more desirable placesfor posting existed. Furthermore, the Union has notdisputed the Employer's assertion that at least 75 per-cent of the work force had participated in all threeprior Board-conducted elections in the plant duringthe preceding 4 years. Finally, and very significantly,269 of the approximate 272 eligible voters partici-pated in the instant election. This large percentageparticipation is a factor which the Board has consis-tently considered in determining the adequacy of no-tice to the employees concerning a scheduled Boardelection.Thus, inKingsport Press, Inc., supra,theBoard noted that "of the 1,149 nonstrikers on thevoting lists, 1,108 or 95.5 percent cast ballots. Of the1,261 strikers on the voting lists, 1,020 or 80.8 percentcast ballots." And inReflector Hardware Corp., supraat 1547, the Board stated: "That the employees hadadequate notice and an opportunity to vote is con-firmed by the fact that more than 90 percent of theeligiblevoters participated."Other cases too nu-merous to mention are to the same effect. While weacknowledge that the number of participants does notestablish their awareness of all the issues, we requiresome evidence to justify an inference they were un-aware; we cannot agree that the Employer has theburden 13 of showing that they did know what wasinvolved.Accordingly, given the almost 100-percent partic-ipation in the election in the present case and theabsence of any ground for inferring that there mighthave been any misunderstanding or lack of compre-hension among the employees, we would find no in-terference with the conduct of the election and wouldcertify the results.17The burdenof establishing that the conductobjectedto affected theresults of the election ison the partyfiling theobjectionsto the election.N L.R BvMattisonMachine Works,365 U S 123